 1                                     UNITED STATES DISTRICT COURT

 2                                       FOR THE DISTRICT OF NEVADA
 3
 4 CONAM CONSTRUCTION COMPANY, a                               Case No: 3:21-cv-00053-MMD-WGC
 5 Texas Corporation
                                                               STIPULATED PROTECTIVE ORDER
 6                          Plaintiff/Counter-Defendant,

 7 vs.
 8 FLORIDA CANYON MINING, INC., a
 9 Delaware Corporation,
10                          Defendant/Counter-Plaintiff.

11
12            Plaintiff and Counter-Defendant, Conam Construction Company (“CONAM”), and

13 Defendant and Counter-Plaintiff, Florida Canyon Mining, Inc. (“FCMI”), have stipulated to the
14 terms of this Protective Order. Each party is referred to as “Party” and collectively as the “Parties”
15
     below.
16
              This Protective Order is designed to preserve the confidentiality of testimony given by
17
     witnesses in this case and information exchanged or produced in this case. Documents or testimony
18
19 deemed to be confidential shall be so designated in accordance with this Protective Order.
20            To expedite the flow of discovery material and the litigation of this case, facilitate the prompt

21 resolution of disputes over confidentiality, and adequately protect material entitled to be kept
22 confidential, the unauthorized disclosure or use of which would irreparably harm the disclosing
23
     Party, it is, by agreement of the Parties and pursuant to this Court’s authority under Federal Rule of
24
     Civil Procedure 26(c), STIPULATED AND ORDERED that:
25
              1.        As used in this Protective Order, “document” is defined as provided in Federal Rule
26
27    of Civil Procedure 34(a). A draft or non-identical copy is a separate document within the meaning

28    of this term.
                                                           1
                                                                            Case No. 3:21-cv-00053-MMD-WGC
     HB: 4838-1709-2842.2
1             2.        Subject to Section 3 of this Protective Order, any document produced as part of this

2     litigation, or exchanged between the Parties in this litigation, and any testimony given by any

3     witness in this litigation, may be designated as “CONFIDENTIAL” by the Parties or any non-party

4     producing the information.

5             3.        Information designated “CONFIDENTIAL” shall be information that the producing

6     Party believes in good faith contains trade secrets or other confidential or proprietary research,

7     development, commercial, technical, or financial information or such other information that is not

8     otherwise available in the public domain (“Confidential Information”). Subject to Section 9 of this

9     Protective Order, all information contained in any document, communication, testimony, or other

10    materials designated as “CONFIDENTIAL” by the Parties or any non-party producing the

11    information shall be presumed to be Confidential Information. Confidential Information shall not

12    be disclosed or used by the non-designating Party for any purpose, except for discovery,

13    depositions, and the preparation and trial of this case.

14            4.        Confidential Information designated as “CONFIDENTIAL” shall not, without the

15    written consent of the Party or non-party designating it, or by Order of the Court, be disclosed,

16    except that such information may be disclosed by the non-producing Party to:

17                      a. Outside attorneys of record in this litigation, and any in-house attorneys for the

18                          Parties who are actively working on this litigation;

19                      b. Persons regularly employed or associated with the attorneys or in-house attorneys

20                          actively working on this litigation, such as paralegals and assistants, whose

21                          assistance is required by said attorneys in this litigation;

22                      c. The Parties and their agents, including without limitation CONAM, FCMI, any

23                          of CONAM’s or FCMI’s 30(b)(6) representative(s), and any current employees,

24                          officers, directors, or agents of CONAM or FCMI that are assisting with the

25                          litigation;

26                      d. Expert witnesses, consultants, and vendors retained in connection with this

27                          litigation, provided that such individuals or entities have executed Exhibit A to

28                          this Protective Order;
                                                            2
                                                                              Case No. 3:21-cv-00053-MMD-WGC
     HB: 4838-1709-2842.2
1                       e. The Court and its personnel;

2                       f. Stenographic reporters, videographers, and their staff who are engaged in

3                            proceedings incident to the conduct of this litigation;

4                       g.   A third-party deponent or fact witness testifying at proceedings in this litigation

5                            (“Third-Party Witness”), subject to the following limitation: the only information

6                            designated as “CONFIDENTIAL” that may be shared with a Third-Party Witness

7                            are those documents or information previously disclosed to the third party,

8                            documents created or generated by that third party, and contracts, agreements,

9                            communications, or documents exchanged by or with that third party. Any

10                           Third-Party Witness who previously did not have access to the Confidential

11                           Information, may be given such access or provided such information for purposes

12                           of this litigation; provided that each such Third-Party Witness shall be advised

13                           that such materials are being disclosed pursuant to, and are subject to, the terms

14                           of this Protective Order and they may not be disclosed other than pursuant to its

15                           terms. Third-Party Witnesses must first either execute a copy of Exhibit A and

16                           return it to counsel for the Party that designated the information as

17                           “CONFIDENTIAL” , or state on the record his or her agreement to treat the

18                           information as Confidential Information pursuant to this Protective Order;

19                      h. Any other individual to whom a document containing Confidential Information

20                           was previously addressed, or to whom the document was previously disclosed to,

21                           provided that such individual first executes Exhibit A and return it to counsel for

22                           the Party providing the documents; and

23                      i.   Other persons by written agreement of the Parties.

24            5.        Documents, information, or other materials shall be designated by the Parties or any

25    non-party producing the documents, information, or materials as containing Confidential

26    Information by stamping on each page of the document the legend “CONFIDENTIAL.”

27            6.        If a producing Party or non-party inadvertently discloses to a receiving Party any

28    Confidential Information without marking it as “CONFIDENTIAL,” the producing Party or non-
                                                            3
                                                                              Case No. 3:21-cv-00053-MMD-WGC
     HB: 4838-1709-2842.2
1     party shall promptly advise the receiving Party in writing, listing each document production bates

2     number. Thereafter, the receiving Party shall treat the information as Confidential Information.

3             7.        Any portions of pleadings, motions, or other documents containing Confidential

4     Information that are filed with the Court, as well as any exhibits containing Confidential

5     Information that are attached to any pleadings, motions, or other documents that are filed with the

6     Court, shall be labeled “CONFIDENTIAL.” The Parties Agree to follow the Court’s local rules

7     for sealed documents when filing “CONFIDENTIAL” documents with the Court.

8             8.        Whenever a deposition involves the disclosure of Confidential Information, the

9     deposition or portions thereof shall be designated as “CONFIDENTIAL” and shall be subject to

10    the provisions of this Protective Order. Such designation shall be made on the record during the

11    deposition whenever possible, but a Party or non-party may designate portions of depositions as

12    “CONFIDENTIAL” after transcription, provided written notice of the designation is promptly

13    given to all counsel of record within thirty (30) days after notice by the court reporter of the

14    completion of the transcript. Counsel for any Party or non-party shall have the right to exclude

15    from oral depositions, other than the Parties, counsel for the Parties, the deponent, and the

16    stenographic reporter (or video technician), any person who is not authorized by this Protective

17    Order to receive Confidential Information. Such right of exclusion shall be applicable only during

18    periods of examination or testimony directed to or comprising Confidential Information.

19            9.        A Party may object to the designation of particular                information as

20    “CONFIDENTIAL” by giving written notice to the Party or non-party designating the disputed

21    information. The written notice shall identify the information to which the objection is made and

22    the specific basis for such objection. If the Parties or non-parties cannot resolve the objection

23    within five (5) business days after the time the notice is received, it shall be the obligation of the

24    Party objecting to the designation of the information to file an appropriate motion requesting that

25    the Court determine whether the disputed information should be subject to the terms of this

26    Protective Order. If such a motion is timely filed, the disputed information shall be treated as

27    Confidential Information under the terms of this Protective Order until the Court rules on the

28    motion. If the objecting Party fails to file such a motion, the disputed information shall maintain
                                                       4
                                                                         Case No. 3:21-cv-00053-MMD-WGC
     HB: 4838-1709-2842.2
1     its designation and shall thereafter continue to be treated in accordance with this Protective Order,

2     subject to Paragraph 11, below. In connection with a motion filed under this provision, the Party

3     claiming confidentiality of such document shall bear the burden of establishing that the disputed

4     information should be treated as Confidential Information.

5             10.       At the conclusion of this case, after any necessary appeals, unless other arrangements

6     are agreed upon, each document and all copies thereof which have been designated as

7     “CONFIDENTIAL” shall be returned to the Party or non-party that designated it

8     “CONFIDENTIAL” within forty-five (45) days of conclusion of the action, or the Parties may elect

9     to destroy such documents; provided, however that counsel for each Party may retain one copy of

10    the “CONFIDENTIAL” documents for the sole purpose of maintaining a complete file, and all

11    such retained documents will not be released, disclosed, or utilized, except upon written agreement

12    of the Party or non-party who designated the document as “CONFIDENTIAL,” or upon express

13    permission of the Court after written notice to counsel for the Party or non-party that produced the

14    documents.

15            11.       Nothing in this Protective Order shall preclude the Parties or non-parties from

16    objecting to the production in this action of any documents, information, or material, whether

17    Confidential Information or not, on any other basis recognized under applicable rules of procedure

18    and evidence. Nothing in this Protective Order shall be construed to affect in any way the

19    admissibility of any document, testimony, or other evidence at trial.

20    ///

21    ///

22    ///

23    ///

24    ///

25    ///

26    ///

27    ///

28    ///
                                                          5
                                                                            Case No. 3:21-cv-00053-MMD-WGC
     HB: 4838-1709-2842.2
 1            12.       The Court retains jurisdiction even after termination of this action to enforce this

 2    Protective Order. This Protective Order may be modified by the Court at any time for good cause

 3    shown following notice to all Parties and opportunity for them to be heard.

 4    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 5 Dated this 24th day of May, 2021.                         Dated this 24th day of May, 2021.

 6
     /s/ Miriam Rodriguez________________                    /s/ R. Shawn Oliphant
 7 MIRIAM E. RODRIGUEZ, ESQ.                                 R. SHAWN OLIPHANT, ESQ.
 8 Nevada Bar No. 9425                                       Nevada Bar No. 6441
     LAW OFFICE OF MIRIAM E. RODRIGUEZ, PC                   VILORIA, OLIPHANT, OSTER & AMAN LLP
 9 1000 N. Nellis Blvd. Ste S                                P.O. Box 62
   Las Vegas, NV 89011                                       Reno, Nevada 89504
10 PH: (702) 733-9292                                        PH: (775) 284-8888
   FX: (702) 734-9293                                        FX: (775) 284-3838
11 miriam@merlawpc.com                                       soliphant@renonvlaw.com
12
   Attorney for Defendant, Counter-Plaintiff,                Attorney for Plaintiff, Counter- Defendant,
13 Florida Canyon Mining, Inc.                               Conam Construction Company

14
     /s/ Andrew K. Glenn                                     /s/ Chris Verducci
15 ANDREW K. GLENN, ESQ.                                     CHRIS VERDUCCI, ESQ (Pro Hac Vice)
16 HUSCH BLACKWELL LLP                                       DANIELLE CHARRON, ESQ (Pro Hac Vice)
   Pro Hac Vice Pending                                      LOCKE LORD LLP
17 1801 Wewatta Street, Suite 1000                           600 Travis, Suite 2800
   Denver, Colorado 80202                                    Houston, Texas 77002
18 PH: (303) 749-7200                                        PH: (713) 226-1200
   FX: (303) 749-7272                                        cverducci@lockelord.com
19 andrew.glenn@husch.blackwell.com                          danielle.charron@lockelord.com
20
   Attorney for Defendant, Counter- Plaintiff,               Attorney for Plaintiff, Counter- Defendant
21 Florida Canyon Mining, Inc.                               Conam Construction Company

22
23 ///
24 ///
25
     ///
26
     ///
27
28
                                                         6
                                                                           Case No. 3:21-cv-00053-MMD-WGC
     HB: 4838-1709-2842.2
 1
                                                    ORDER
 2
            Paragraph 7 is modified to reflect that any motion regarding filing confidential information
 3
     and motions to seal shall also comply with LR IA 10-5 and the requirements of Kamakana v.
 4
     City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006). See also, Center for Auto Safety v.
 5
     Chrysler Group, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016).
 6
            Paragraph 12 is modified to reflect that although the parties may agree to be bound by the
 7
     confidentiality terms of this Order beyond the conclusion of this lawsuit, the dismissal of this
 8
     action will terminate the jurisdiction of this court.
 9
            DATED: May 24, 2021.
10

11

12                                                  _________________________________________
                                                    WILLIAM G. COBB
13                                                  UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21
                                                        7
22

23
 1                                       UNITED STATES DISTRICT COURT

 2                                       FOR THE DISTRICT OF NEVADA
 3
 4 CONAM CONSTRUCTION COMPANY, a                       Case No: 3:21-cv-00053-MMD-WGC
 5 Texas Corporation
                                                       EXHIBIT A TO STIPULATED
 6                          Plaintiff,                 PROTECTIVE ORDER

 7 vs.
 8 FLORIDA CANYON MINING, INC., a
 9 Delaware Corporation,
10                          Defendant.

11
                             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
12
13            I, _______________________________________, have been informed that certain

14 documents or information to be disclosed to me in connection with the above-captioned matter have
15 been designated as confidential and have been labeled “CONFIDENTIAL.”
16            I have received a copy of the STIPULATED PROTECTIVE ORDER entered in this case

17 and agree to be bound by its terms. I hereby agree that I will not disclose any information contained
18 in such documents to any other person. I further agree not to use any such information for any
19 purpose other than this litigation.
20
21 DATED: _________________________                      ______________________________
                                                         Signature
22
23                                                       _______________________________
                                                         Printed Name
24
25
26
27
28

                                                                       Case No. 3:21-cv-00053-MMD-WGC
     HB: 4838-1709-2842.2
